THE STATE OF TEXAS
                                         MANDATE
TO THE COUNTY COURT AT LAW OF ROCKWALL COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 8th
day of April, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Nancy Hart and all other occupants,                        No. 06-14-00103-CV
 Appellant
                                                            Trial Court No. C114-089
                    v.

 Wells Fargo Bank, N.A., Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 26th day of June, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk